In a proceeding to enjoin the respondent Board of Elections of the County of Westchester from placing the name of appellant Joan P. Allgaier on the ballot as a candidate in the Republican Party primary election to be held on September 14, 1976 for the public office of State Senator, 37th Senatorial District, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 23, 1976, which directed the Board of Elections of Westchester County not to place appellant’s name on the ballot. Judgment affirmed, without costs or disbursements. Under the circumstances of this case, this proceeding was timely instituted by petitioners and was properly sustained by the Special Term. Latham, Acting P. J., Cohalan, Margett, Rabin and Shapiro, JJ., concur.